DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 17 and 18 of U.S. Patent No. 8,558,668. Although the claims at issue are not identical, they are not patentably distinct from each other because

Present application (17/408586) Claims 2-4:
A method for deleting a tag, comprising: receiving a message on a tag from a control authority, wherein the message includes an identifier of the tag and a signature of the control authority; determining that the message includes a control authority delete tag protocol identifier; determining that the message includes an identifier of the tag; determining that the message includes a signature of the control authority; and removing a tag identifier of a second tag that is included in the message from a tag identifier map of the tag;  
determining that a time of the message is within a predetermined time limit to prevent a replay attack;  
wherein in the predetermined time limit is not more than one minute from a current time.

Conflicting Patent (8,558,668) Claim 1:
A method for checking the proximity of one or more tags comprising: receiving a first message on a tag that is of a first type, that is broadcast at a regular time interval from a partner tag using a partner timer interrupt on the partner tag, and that includes a partner identifier of the partner tag that is used to distinguish the partner tag from other tags; reading the partner identifier of the partner tag from said first message on the tag; incrementing a number of tag encounters on the tag for said read partner identifier; sounding an alarm on the tag if said read partner identifier is in a list of sensitive tags on the tag; and broadcasting from the tag a second message that includes an identifier of the tag at the same regular time interval using a timer interrupt on the tag that the partner tag receives, uses to increment a number of partner tag encounters on the partner tag, and uses to sound an alarm on the partner tag if the identifier is in a partner list of sensitive tags on the partner tag, wherein the identifier is used to distinguish the tag from other tags;
receiving a message of a third type; reading a tag identifier from said message of said third type; and removing said tag identifier from said list of sensitive tags; 
wherein said removing step is performed only if a signature in said message of said third type verifies.
Comments
Even though the patented claims do not include the limitation “the message includes an identifier of the tag…” it would have been obvious to one having ordinary skill in the art at the time the invention was made to include identifier of a target device in a message in order to address a particular device among plurality of devices.


Response to Arguments
Applicant’s arguments, see pages 2-4, filed 11/14/2022, with respect to claim 2 have been fully considered and are persuasive.  The rejection of claims 2-4 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683